                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION

 UNITED STATES OF AMERICA

                 VS.                                                              CASE NO. 6:21-mj-1274-TBS

 BRIAN SUMMERSON


                                                                                            AUSA: John Gardella

                                                           Defense Attorney: Karla Reyes, Federal Public Defender

JUDGE:                 THOMAS B. SMITH                   DATE AND TIME:                         March 26, 2021
                       United States Magistrate Judge                                             2:07-2:21PM
                                                                                                    14 minutes
Courtroom:             6D                                TOTAL TIME:


DEPUTY CLERK:          N. Rodriguez                      REPORTER:                                       Digital
                                                                                     Orlando_Digital_Transcripts
                                                                                            @flmd.uscourts.gov
INTERPRETER:           None                              PRETRIAL/PROB:                         Sonya Williams


                                                CLERK’S MINUTES
                                               INITIAL APPEARANCE

 Rule 5c – Western District of Tennessee
 Case called, appearances made, procedural setting by the Court.
 Defendant placed under oath; No issue as to competency.
 Court advises defendant of the counts in the Indictment.
 Government advises of the potential penalties.
 Defendant requests court appointed counsel; Court appoints FPD for proceedings in the MDFL.
 Defendant waives Rule 5 & 5.1 hearings (production of warrant and identity hearing).
 Government makes ore tenus motion for detention.
 Defense requests a continuance of detention hearing.
 Detention hearing set for 3/31/2021 at 1:30 PM before Magistrate Judge Irick.
 Court advises defendant of his rights, including Rule 20 rights.
 Defendant remains in custody pending further proceedings.
 Court adjourned.




                                                   Page 1 of 1
